Brent, J.,
delivered the opinion of the Court.
In passing the order of the 30th of July last, from which this appeal is taken, the Orphans’ Court understood the decision of this Court upon a former appeal in a more extended and conclusive sense than was designed. In that case the decision rested only upon the state of facts then presented by the record. The real question presented was the marriage of David Jones, the brother of the intestate Andrew D. Jones, with Hannah Jones, and the legitimacy of their children. If the marriage was valid in law, the children were legitimate, and of consequence entitled to inherit from the intestate as nephews and nieces. In regard to this marriage and the relationship of the parties, the decree of this Court is final. But upon the question of distribution, the decision was final only in the event of the claimants to the estate remaining unchanged, and the same as presented in that record, unt.il the administration was legally closed. If there were others, not parties to this proceeding, their interest in the estate could not be bound. So long as the estate was unadministered, the administratrix had the right to take such steps as were authorised by the testamentary law for its proper and final administration and distribution. Among these was the appointment of a day for the meeting of persons entitled to a distributive share of the estate, so that distribution might be made under the Court’s direction and approval. 1 Code, Art. 93, sec. 143. If other claimants, since the former decision of this Court, have appeared, it is proper that the Orphans’ Court should hear and pass upon the merit of their claims, so that the estate may be distributed to the “next of kin” in such proportion as they may be entitled under existing laws.
The case is properly before the Orphans’ Court, upon the petition of the administratrix, Frances Jones, filed on the *46427th day of July last, and we think she is entitled to have such orders passed under it, as will enable her to make a proper distribution to those entitled.
(Decided 20th December, 1872.)
The order of the Court, passed on the 30th of July last, dismissing her petition, will therefore be reversed, and the case sent back, that the necessary orders may be passed for a final distribution of the estate to those who mav be found entitled according to the degree of their relationship.

Order reversed and cause remanded.